               IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


DAVID ERNEST MALINZAK,             )
                                   )
               Petitioner,         )
                                   )
    v.                             )        1:20CV320
                                   )
STATE OF NORTH CAROLINA,           )
                                   )
               Respondent.         )


                                 ORDER

    This matter is before the court for review of the

Memorandum Opinion and Recommendation (“Recommendation”) filed

on December 30, 2020, by the Magistrate Judge in accordance with

28 U.S.C. § 636(b). (Doc. 11.) In the Recommendation, the

Magistrate Judge recommends that Respondent’s Motion to Dismiss,

(Doc. 6), be granted, that Petitioner’s Petition under 28 U.S.C.

§ 2254 for Writ of Habeas Corpus by a Person in State Custody,

(Doc. 1), be denied, and that this action be dismissed. The

Recommendation was served on the parties to this action on

December 30, 2020.   (Doc. 12.) Petitioner filed objections,

(Doc. 13), to the Recommendation.

    This court is required to “make a de novo determination of

those portions of the [Magistrate Judge’s] report or specified

proposed findings or recommendations to which objection is

made.”   28 U.S.C. § 636(b)(1). This court “may accept, reject,




    Case 1:20-cv-00320-WO-LPA Document 14 Filed 02/09/21 Page 1 of 2
or modify, in whole or in part, the findings or recommendations

made by the [M]agistrate [J]udge. . . .      [O]r recommit the

matter to the [M]agistrate [J]udge with instructions.” Id.

    This court has appropriately reviewed the portions of the

Recommendation to which the objections were made and has made a

de novo determination which is in accord with the Magistrate

Judge’s Recommendation. This court therefore adopts the

Recommendation.

    IT IS THEREFORE ORDERED that the Magistrate Judge’s

Recommendation, (Doc. 11), is ADOPTED. IT IS FURTHER ORDERED

that Respondent’s Motion to Dismiss, (Doc. 6), is GRANTED, that

Petitioner’s Petition under 28 U.S.C. § 2254 for Writ of Habeas

Corpus by a Person in State Custody, (Doc. 1), is DENIED, and

that this action is DISMISSED.

    A Judgment dismissing this action will be entered

contemporaneously with this Order. Finding no substantial issue

for appeal concerning the denial of a constitutional right

affecting the conviction, nor a debatable procedural ruling, a

certificate of appealability is not issued.

    This the 9th day of February, 2021.



                                 __________________________________
                                    United States District Judge


                                 - 2 -




    Case 1:20-cv-00320-WO-LPA Document 14 Filed 02/09/21 Page 2 of 2
